Citation Nr: 0513259	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-20 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had verified active service from October 1939 to 
February 1946, and previous duty which has not been verified 
by the service department.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in February 1978 was caused by malignancy, 
liver.  No other causes of death were indicated.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  Malignancy, liver, was not present during service, was 
not manifested until many years after the veteran's discharge 
from service in February 1946, and is not a presumptive 
disease attributable to former prisoners of war (POWs).

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints of, or treatment for, a liver disorder.

A record dated in February 1945 and received by the RO from 
the appellant in October 2002 shows the veteran reported that 
he was captured by the Japanese in May 1942 and interned 
until September 1942.

In a form completed by the veteran in June 1946, he indicated 
that he was captured by the enemy in May 1942 and held in a 
concentration camp until his release in October 1942.

Hospitalization records dated in July and August 1977 show 
the veteran was hospitalized for complaints of general body 
malaise and weakness.  His discharge diagnoses were 
bacteremia, congestive heart failure, pneumonia, right middle 
lobe, and pulmonary tuberculosis.

The veteran died on February [redacted], 1978.  The death certificate 
indicates that the disease or condition directly leading to 
his death was malignancy, liver.  No antecedent causes for 
the liver cancer were indicated, nor were there any other 
significant conditions (i.e., conditions contributing to 
death) listed.

The RO obtained a document, dated in August 1986, containing 
a list of deceased POWs.  The list shows that, where the 
veteran's name would have been listed alphabetically, his 
name does not appear.

In written statements dated in September 2000 and June and 
December 2002, the appellant contended that the veteran was a 
POW during his military service and, therefore, his death 
should be service connected on a presumptive basis.

In an October 2002 written statement, F.G., MD, indicated 
that he was the veteran's family physician from 1968 until 
his death in 1978.  All of his medical records had been 
destroyed in a volcano eruption in June 1991.  From his 
memory, he knew that the veteran had suffered from congestive 
heart failure, emaciation, and yellowish discoloration of the 
skin.  Dr. G noted that, upon palpation of the veteran's 
abdomen, there was a large mass and tenderness on the upper 
right quadrant.  The diagnosis was malignancy, liver.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2001 letter, the RO informed the appellant of 
the VCAA and its effect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for cause of death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield v. 
Nicholson, supra, slip op. at 27.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Service Connection for Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including malignant tumors, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war and as such was interned or detained 
for not less than 30 days, certain diseases, listed below, 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the 
previous Note immediately following the list of diseases, 
pertaining to beriberi heart disease, has been removed.  Id.




The veteran's military records do not indicate any complaint, 
treatment, or diagnosis of the disease that caused or was 
related to the disease that eventually caused the veteran's 
death.  Indeed, the veteran's service medical records are 
silent for complaints of or treatment for any symptoms 
associated with the veteran's liver.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

As noted above, the official death certificate indicates that 
the disease or condition directly leading to the veteran's 
death was liver cancer.  The death certificate indicated no 
antecedent causes of the veteran's death.  Post-service, the 
first medical evidence associated with the veteran's claims 
file is dated in July 1977.  In addition, an October 2002 
written statement from a private physician indicates he had 
treated the veteran since 1968 for, among other disorders, 
malignancy of the liver.  Even evaluating the evidence in the 
light most favorable to the appellant, the veteran was first 
diagnosed with the disease that led to his death more than 
twenty years after his his separation from active military 
service.  Therefore, there is no evidence that the veteran 
manifested symptoms of his liver malignancy within one year 
after leaving service.

The appellant has contended that the veteran was a POW during 
World War II, and, therefore, service connection for the 
cause of his death should be granted on a presumptive basis.  
However, while the appellant has submitted documents that she 
believes show that the veteran was a prisoner of war held by 
the Japanese Army, the service department VA has not verified 
the veteran's possible status as a POW.  However, even 
assuming, for the purpose of the present decision, that the 
veteran was a POW, the disease that led to his death was not 
one which is presumptively service connected for a former 
POW.  See 38 C.F.R. § 3.309 (c).  While the appellant 
believes he died of heart disease and should be service 
connected, his death certificate indicates the principal, and 
only, cause of his death was liver cancer.  Therefore, the 
Board cannot grant service connection for the cause of the 
veteran's death on this basis.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to render an 
opinion as to the cause of the veteran's death.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Upon 
review of the record, the Board notes that no medical 
professional has opined that the veteran's death was caused 
by any disability other than malignancy of the liver.

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that, based upon the medical evidence of record, 
the veteran's death was not caused by, or the proximate 
result of, any service-connected disability.  As the evidence 
preponderates against the


claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to service connection for cause of death is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


